            Case 1:20-cv-02505-LLS Document 16 Filed 06/01/20 Page 1 of 1




Daniel C. Oliverio
Direct Dial: 716.848.1433
Doliverio@hodgsonruss.com




                                                         June 1, 2020


Via CM-ECF

Honorable Louis L. Stanton
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

                   Re:      Wilmington Trust, N.A. v. Stout Risius Ross, Inc.,
                            No. 1:20-cv-02505-LLS-KHP (S.D.N.Y.)

Dear Judge Stanton:

               We represent plaintiff Wilmington Trust, N.A. We write on behalf of both parties
to provide the Court with a status report, in accordance with the Court’s order dated March 31,
2020 (Dkt. 7).

                 As recounted in the parties’ prior joint letter (Dkt. 6), Wilmington commenced
this action in New York Supreme Court by filing and serving a summons with notice. Before the
deadline for appearing or demanding a complaint, see N.Y. C.P.L.R. §§ 320, 3012(b), defendant
Stout Risius Ross, Inc. removed the matter to this Court. Stout was initially unable to file the
notice of removal with the New York County Clerk due to the filing restrictions then in place,
but that filing has now occurred.

               The parties respectfully propose that Wilmington file its complaint by June 22,
2020, and that Stout answer or move against the complaint by August 21, 2020.

                                                         Respectfully submitted,

                                                                   s/Daniel C. Oliverio

                                                         Daniel C. Oliverio

DCO/sld
cc:   All counsel of record (via CM-ECF)




                     The Guaranty Building, 140 Pearl Street, Suite 100 | Buffalo, New York 14202-4040 | 716.856.4000 | HodgsonRuss.com

                                                                 Albany  Buffalo  New York  Palm Beach  Saratoga Springs  Toronto
